 

 

UNITED STATES DlSTRlCT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
JEREMY MCCOY, CASE NO. 1:17CV2105
Plaintiff, JUDGE DONALD C. NUGENT
v.

ORDER ADOPTING REPORT AND
RECOMIVIENDATION

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

\/\/\_/\_/\-/\-/\_/\-/\/V

Defendant.

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg, which was issued on September 9, 2017. (ECF #16). Defendant,
Nancy A. Berryhill, as Acting Commissioner of the Socia] Security Administration (“SSA”),
indicated she would not file objections to the Report and Recommendation. (ECF #17). For the
following reasons, the Report and Recommendation is hereby ADOPTED.

Plaintiff, Jeremy McCoy (hereafter “Mr. McCoy”), challenges the final decision of the
SSA in denying his applications for Period of Disability (“POD”), Disability lnsurance Beneflts
(“DIB”) and Supplemental Security lncome (“SSI”) under Titles II and XVI of the Social
Security Act, 42 U.S.C. § 4]6(1), 423, 1381 el seq. (ECF #l). After the initial denial, Mr.
McCoy requested a hearing before an Administration Law Judge (“ALJ”). On May 15, 20]4, the
ALJ conducted a hearing, and on July 30, 2104, the ALJ issued a written decision finding Mr.
McCoy as not disabled. On appeal, the ALJ’s decision was vacated and the case remanded for

further proceedings On April 27, 2016, the ALJ conducted a second hearing and again found

 

 

Mr. McCoy was not disabled. This decision became final on August ll, 2017, when the Appeals
Council declined further review.
ln the Complaint, Mr. McCoy alleges one error with the ALJ’s decision:
The [ALJ] erred in her analysis of treating physician opinion. She failed to
articulate good reasons for the weight she gave to the opinions of Treating
Physician Patel. She substituted her own opinion for that of a medical
expert. Her errors were not harmless
(ECF #13, p. 15).
On September 5, 2108, Magistrate Judge Greenberg issued his Report and
Recommendation, finding that the ALJ ’s decision should be vacated and the case be remanded
I. Standard of Review
'I'he applicable district court standard of review for a magistrate judge’s report and
recommendation depends upon whether objections to the report were tiled. When objections are
made, the district court reviews the case de novo. Federal Rule of Civil Procedure 72(b)
provides:
The district judge must determine de novo any part of the magistrate
judge’s disposition that has been properly objected to. 'I`he district judge
may accept, reject, or modify the recommended disposition; receive further
evidence; or return the matter to the magistrate judge with instructions
The text of Rule 72(b) addresses only the review of reports to which objections have been
made; it does not indicate the appropriate standard of review for those reports to which no
objections have been properly made. The Advisory Committee on Civil Rules commented on a
district court’s review of unopposed reports and indicated “when no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Fed. R. Civ. P. 72 advisory committee notes (citation omitted).

 

 

 

 

Furthermore, the U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985):
“it does not appear that Congress intended to require district court review of a magistrate judge’s
factual or legal conclusions under a de novo or any other standard, when neither party objects to
those fmdings”

Il. Legal Analysis

lhis Court’s review of the ALJ’s decision is limited to determining whether the decision
is supported by substantial evidence and was made pursuant to proper legal standards See Ealy
v. Comm ’r of Soc. Sec., 594 F.3d 504, 512 (6“‘ Cir. 2010). However, a district court cannot
uphold an ALJ’s decision, even if there was enough evidence in the record to support the
decision, “where the reasons given by the ALJ do not build an accurate and logical bridge
between the evidence and the result.” Flez`sher v. Astrue, 774 F.Supp.2d 875, 877 (N.D. Ohio
2011)(citations omitted). Furthermore failure by the ALJ to apply the correct legal standards as
promulgated by the SSA regulations is grounds for reversal. See, e.g., White v. Comm ’r of Soc.
Sec., 572 F.3d 272, 281 (6‘h Cir. 2009).

Magistrate Judge Greenberg outlined and summarized Mr. McCoy’s extensive medical
treatment for both physical and mental impairments from 2008-2016. Mr. McCoy underwent
cervical disk displacement surgery in 2008 and testified at the 2016 hearing that he suffers from
constant back pain, numbness in hands and legs, neuropathy in his feet, and numbness in his
fingertips. (See ECF #16, p. 27).l Mr. McCoy walks with a cane and is unable to drive. Mr.
McCoy began treatment with Sandeep Patel, M.D. (hereafter “Dr. Patel”) in 2012 for ongoing

back pain issues, and continued treatment with Dr. Patel through 2016. Dr. Patel submitted two

 

1 This is a summary of the extensive medical treatment received by Mr. McCoy over the course of 8 years and is
not a full recitation of the medical records presented at the hearing

3

 

 

 

reports relating to Mr. McCoy’s Physical Residual Functional Capacity (“RFC”): one in
Februar'y 2014 and one in March 2016. These reports detail Mr. McCoy’s severe physical
limitations and indicate that he was capable of tolerating only “low stress jobs” (ECF #16, p.
16).

The ALJ found that Dr. Patel’s diagnoses in 2014 were not persuasive, stating that Dr.
patel “offered no clinical data supporting this opinion” or explain why Mr. McCoy needed to use
a cane. (ECF #16, p. 42). The ALJ also discounted Dr. Patel’s 2016 diagnoses, stating that she
“does not give controlling Weight to Dr. Patel’s assessments” in light of the "`totality of the
evidence.” (Id.) The ALJ then assessed an RFC that varies from the RFC’s issued by Dr. Patel.

This Court agrees with Magistrate Judge Greenberg’s opinion that the ALJ failed to
articulate good reasons for rejecting Dr. Patel’s opinions, and failed to articulate how much
weight, if any, she gave to his opinions ln the Sixth Circuit, if “the ALJ does not accord
controlling weight to a treating physician, the ALJ must still determine how much weight is
appropriate by considering a number of factors, including the length of the treatment relationship
and the frequency of examination, the nature and extent of the treatment relationship,
supportability of the opinion, consistency of the opinion with the record as a whole, and any
specialization of the treating physician.” Blakely v. Comm ’r of Soc. Sec., 581 F.3d 399 (6th Cir.
2009); 20 CFR § 404.1527.

As Magistrate Judge Greenberg points out, the ALJ did not consider many of the factors
set forth in 20 CFR § 404.1527 and 416.927 when addressing the specific functional limitations
set forth in Dr. Patel’s reports Furthermore, the ALJ failed to articulate the amount of weight
given to Dr. Patel’s opinions, which runs contrary to Social Security regulations and rule and

inhibits proper judicial review. See, e.g., Blakely, 581 F.3d at 406. Without offering any

 

 

 

meaningful analysis as to why the opinions of Mr. McCo_\_"'s treating physician were rejected, this
Court cannot conduct a meaningful review of the AL.l"s decision, See Blockbwvi v. Colvin_ 2013
WL 3967282 at *7 (N.D. Ohio .luly 31` 2013). Therefore, this Court agrees with Magistrate
Judge Greenberg`s recommendation to vacate the final decision of the Cornrnissioner and
remand. which will afford the ALJ "the opportunity to sufficiently and more thoroughly address
the physical functional limitations assessed b_v Dr. Patel." (ECF #16, p_ 51).

lll. Conclusion

This Court has reviewed the Report and Recorrirnendation of this case and has considered
all of the pleadings affidavits motions and filings of the parties The Court finds magistrate
Judge Greenberg"s Report and Recomrnendation to be thorough, well-written, well-supported
and correct. After careful evaluation, this Court adopts the findings of fact and conclusions of
law set forth by the Magistrate Judge in its entirety

Therefore, the Report and Recorn_rnendation of Magistrate Judge Jonathan D. Greenberg,
(ECF #16), is ADOPTED. The final decision of the Commissiorier is VACATED and this

matter is REMANDED for further proceedings consistent with this evaluation.

IT lS SO ORDERED.

Mr./tarr

DONALD C. NUGE
United States District ourt

Date: Uckoiw/\Bi j 1015

 

 

